Case 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 1 of 53 PageID #: 70




                           EXHIBIT D
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 2 of 53 PageID #:




                    Employment
                     Arbitration Rules and Mediation Procedures




                     Available online at   adr.org/employment
                     Rules Amended and Effective November 1, 2009
                     Fee Schedule Amended and Effective July 1, 2016
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 3 of 53 PageID #:
          Regional Vice Presidents and Assistant Vice Presidents

          States: Delaware, District of Columbia, Maryland,    States: Alabama, Arkansas, Florida, Georgia,
          New Jersey, Pennsylvania, West Virginia              Mississippi, North Carolina, South Carolina,
          Kenneth Egger                                        Virginia
          Vice President                                       Charles Dorsey
          Phone: 215.731.2281                                  Assistant Vice President
          Email: EggerK@adr.org                                Phone: 866.686.6024
                                                               Email: DorseyC@adr.org
          States: Alaska, Arizona, California, Colorado,
          Hawaii, Idaho, Montana, Nevada, Oregon, Utah,        States: Rhode Island
          Washington, Wyoming                                  Heather Santo
          John English                                         Assistant Vice President
          Vice President                                       Phone: 866.293.4053
          Phone: 619.239.3051                                  Email: SantoH@adr.org
          Email: EnglishJ@adr.org
                                                               States: Louisiana, New Mexico, Oklahoma, Texas
          States: Illinois, Indiana, Iowa, Kansas, Kentucky,   Patrick Tatum
          Michigan, Minnesota, Missouri, Nebraska,             Vice President
          North Dakota, Ohio, South Dakota, Tennessee,         Phone: 559.490.1905
          Wisconsin                                            Email: TatumP@adr.org
          Jan Holdinski
          Vice President
          Phone: 248.352.5509
          Email: HoldinskiJ@adr.org

          States: Connecticut, Maine, Massachusetts,
          New Hampshire, New York, Vermont
          Ann Lesser, Esq.
          Vice President
          Phone: 212.484.4084
          Email: LesserA@adr.org




          Case Management Vice President and Assistant Vice Presidents
          Charles Dorsey                                       Patrick Tatum
          Assistant Vice President                             Vice President
          Phone: 866.686.6024                                  Phone: 559.490.1905
          Email: DorseyC@adr.org                               Email: TatumP@adr.org
          Administers cases in FL, GA                          Administers cases in AK, AZ, AR, CA, CO, HI, ID,
                                                               IL, IA, KS, LA, MN, MS, MO, MT, NE, NV, NM, ND,
          Heather Santo                                        OK, OR, SD, TX, UT, WA, WI, WY
          Assistant Vice President
          Phone: 866.293.4053
          Email: SantoH@adr.org
          Administers cases in AL, CT, DE, DC, IN, KY, ME,
          MD, MA, MI, NH, NJ, NY, NC, OH, PA, RI, SC, TN,
          VT, VA, WV




     2   RULES AND MEDIATION PROCEDURES                                                      American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 4 of 53 PageID #:
     Table of Contents
     Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
     Role of the American Arbitration Association. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  7
     Legal Basis of Employment ADR. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  8
     The Fairness Issue: The Due Process Protocol . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
     AAA’s Employment ADR Rules . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  9
     AAA’s Policy on Employment ADR . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
     Notification. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
     Costs of Employment Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  10
     Designing an ADR Program. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  11


     Alternative Dispute Resolution Options. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Open Door Policy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Ombuds. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Peer Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Internal Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Fact-Finding. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13
        Arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  13


     Types of Disputes Covered. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  14


     Employment Arbitration Rules and Mediation Procedures. . . . . . . . . . . . . . . . . . . . .  15
        1. Applicable Rules of Arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
        2. Notification. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  15
        3. AAA as Administrator of the Arbitration. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
        4. Initiation of Arbitration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  16
        5. Changes of Claim . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
        6. Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
        7. Administrative and Mediation Conferences. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  17
        8. Arbitration Management Conference. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  18
        9. Discovery . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
        10. Fixing of Locale (the city, county, state, territory, and/or country of the Arbitration).  19
        11. Date, Time and Place (the physical site of the hearing within the designated locale)
        of Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  19
        12. Number, Qualifications and Appointment of Neutral Arbitrators. . . . . . . . . . . . . . . .  20
        13. Party Appointed Arbitrators. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21

     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.                    EMPLOYMENT RULES 3
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 5 of 53 PageID #:
         14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties. . . . . . . . . .  21
         15. Disclosure. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  21
         16. Disqualification of Arbitrator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
         17. Communication with Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  22
         18. Vacancies . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
         19. Representation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
         20. Stenographic Record. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
         21. Interpreters. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  23
         22. Attendance at Hearings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         23. Confidentiality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         24. Postponements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         25. Oaths . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         26. Majority Decision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         27. Dispositive Motions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  24
         28. Order of Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  25
         29. Arbitration in the Absence of a Party or Representative. . . . . . . . . . . . . . . . . . . . . . .  26
         30. Evidence. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
         31. Inspection. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26
         32. Interim Measures. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
         33. Closing of Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
         34. Reopening of Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  27
         35. Waiver of Oral Hearing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
         36. Waiver of Objection/Lack of Compliance with These Rules . . . . . . . . . . . . . . . . . . . .  28
         37. Extensions of Time . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
         38. Serving of Notice. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
         39. The Award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  28
         40. Modification of Award. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29
         41. Release of Documents for Judicial Proceedings. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 29
         42. Applications to Court . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
         43. Administrative Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
         44. Neutral Arbitrator’s Compensation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  30
         45. Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31
         46. Deposits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
         47. Suspension for Non-Payment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
         48. Interpretation and Application of Rules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  31
         Costs of Arbitration (including AAA Administrative Fees). . . . . . . . . . . . . . . . . . . . . . . . .  31

     4   RULES AND MEDIATION PROCEDURES                                                                                 American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 6 of 53 PageID #:
     For Disputes Arising Out of Employer Plans:. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
        (i) Filing Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  33
        (ii) Hearing Fees. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
        (iii) Postponement/Cancellation Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  34
        (iv) Hearing Room Rental. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35
        (v) Abeyance Fee. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35
        (vi) Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35


     For Disputes Arising Out of Individually-Negotiated Employment Agreements
     and Contracts:. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  35


     Administrative Fee Schedules. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  36
        Standard Fee Schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  37
        Refunds—Standard Fee Schedule: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  38
        Flexible Fee Schedule. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  39
        Refunds—Flexible Fee Schedule: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  40
        Additional Fees Applicable to the Standard Fee and Flexible Fee Schedules. . . . . . . .  40
        Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 41


     For Disputes Proceeding Under the Supplementary Rules for Class Action
     Arbitration (“Supplementary Rules”):. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  41


     Optional Rules for Emergency Measures of Protection. . . . . . . . . . . . . . . . . . . . . . . .  42
        O-1. Applicability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
        O-2. Appointment of Emergency Arbitrator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
        O-3. Schedule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
        O-4. Interim Award . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  42
        O-5. Constitution of the Panel. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
        O-6. Security. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
        O-7. Special Master. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43
        O-8. Costs. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  43




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.                    EMPLOYMENT RULES 5
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 7 of 53 PageID #:
     Employment Mediation Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
         M-1. Agreement of Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
         M-2. Initiation of Mediation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  44
         M-3. Fixing of Locale (the city, county, state, territory and, if applicable, country of
         the mediation). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
         M-4. Representation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
         M-5. Appointment of the Mediator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  45
         M-6. Mediator’s Impartiality and Duty to Disclose. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
         M-7. Vacancies. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
         M-8. Duties and Responsibilities of the Mediator . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  46
         M-9. Responsibilities of the Parties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
         M-10. Privacy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  47
         M-11. Confidentiality. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
         M-12. No Stenographic Record. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
         M-13. Termination of Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  48
         M-14. Exclusion of Liability. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
         M-15. Interpretation and Application of Procedures. . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
         M-16. Deposits. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
         M-17. Expenses. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49
         M-18. Cost of the Mediation. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  49




     6   RULES AND MEDIATION PROCEDURES                                                                               American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 8 of 53 PageID #:




          Employment Arbitration Rules
          and Mediation Procedures


     Introduction

     Federal and state laws reflecting societal intolerance for certain workplace
     conduct, as well as court decisions interpreting and applying those statutes, have
     redefined responsible corporate practice and employee relations. Increasingly,
     employers and employees face workplace disputes involving alleged wrongful
     termination, sexual harassment, or discrimination based on race, color, religion,
     sex, national origin, age and disability.

     As courts and administrative agencies become less accessible to civil litigants,
     employers and their employees now see alternative dispute resolution (“ADR”)
     as a way to promptly and effectively resolve workplace disputes. ADR procedures
     are becoming more common in contracts of employment, personnel manuals,
     and employee handbooks.

     Increasingly, corporations and their employees look to the American Arbitration
     Association® as a resource in developing prompt and effective employment
     procedures for employment-related disputes.

     These Rules have been developed for employers and employees who wish to use
     a private alternative to resolve their disputes, enabling them to have complaints
     heard by an impartial person with expertise in the employment field. These
     procedures benefit both the employer and the individual employee by making it
     possible to resolve disputes without extensive litigation.


     Role of the American Arbitration Association

     The American Arbitration Association, founded in 1926, is a not-for-profit, public
     service organization dedicated to the resolution of disputes through mediation,
     arbitration, elections and other voluntary dispute resolution procedures. Millions
     of workers are now covered by employment ADR plans administered by the AAA®.


     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 7
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 9 of 53 PageID #:
     In addition, the AAA provides education and training, specialized publications,
     and research on all forms of dispute settlement. With 30 offices worldwide
     and cooperative agreements with arbitral institutions in 63 other nations, the
     American Arbitration Association is the nation’s largest private provider of
     ADR services.

     For over 80 years, the American Arbitration Association has set the standards for
     the development of fair and equitable dispute resolution procedures. The
     development of the Employment Arbitration Rules and Mediation Procedures
     and the reconstitution of a select and diverse roster of expert neutrals to hear
     and resolve disputes, are the most recent initiatives of the Association to provide
     private, efficient and cost-effective procedures for out-of-court settlement of
     workplace disputes.


     Legal Basis of Employment ADR

     Since 1990, Congress has twice re-affirmed the important role of ADR in the area
     of employment discrimination—in the Americans with Disabilities Act in 1990,
     and a year later in Section 118 of the Civil Rights Act of 1991.

     The United States Supreme Court has also spoken on the importance of ADR in
     the employment context. In Gilmer v. Interstate/Johnson Lane, 500 U.S. 20, 111
     S.Ct. 1647 (1991), the Supreme Court refused to invalidate Gilmer’s agreement
     with the New York Stock Exchange that he would arbitrate disputes with his
     employer (Interstate/Johnson Lane) simply because he was obliged to sign it in
     order to work as a securities dealer whose trades were executed on the
     Exchange. Although the Gilmer Court found that the Age Discrimination in
     Employment Act did not preclude arbitration of age discrimination claims, it
     specifically declined to decide whether employment arbitration agreements were
     “contracts of employment” excluded under the Federal Arbitration Act.

     The specific issue left open by Gilmer was decided 10 years later by the United
     States Supreme Court in Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 121 S.
     Ct. 1302, 149 L. Ed. 2d 234 (2001). In Circuit City, the Supreme Court concluded
     that except for transportation workers such as seamen or railroad workers, the
     FAA covers all contracts of employment and that the Act may be used to compel
     arbitration of employment-related claims. While Circuit City involved only state
     law claims, the Supreme Court had determined previously in Gilmer that federal
     age discrimination claims (and presumably other federal civil rights claims) were
     arbitrable under the FAA.


     8   RULES AND MEDIATION PROCEDURES                                American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 10 of 53 PageID #:
      The Fairness Issue: The Due Process Protocol

      The Due Process Protocol for Mediation and Arbitration of Statutory Disputes
      Arising Out of the Employment Relationship was developed in 1995 by a special
      task force composed of individuals representing management, labor, employment,
      civil rights organizations, private administrative agencies, government, and the
      American Arbitration Association. The Due Process Protocol, which was endorsed
      by the Association in 1995, seeks to ensure fairness and equity in resolving
      workplace disputes. The Due Process Protocol encourages mediation and
      arbitration of statutory disputes, provided there are due process safeguards. It
      conveys the hope that ADR will reduce delays caused by the huge backlog of
      cases pending before administrative agencies and the courts. The Due Process
      Protocol “recognizes the dilemma inherent in the timing of an agreement to
      mediate and/or arbitrate statutory disputes” but does not take a position on
      whether an employer can require a pre-dispute, binding arbitration program as a
      condition of employment.

      The Due Process Protocol has been endorsed by organizations representing a
      broad range of constituencies. They include the American Arbitration Association,
      the American Bar Association Labor and Employment Section, the American Civil
      Liberties Union, the Federal Mediation and Conciliation Service, the National
      Academy of Arbitrators, and the National Society of Professionals in Dispute
      Resolution. The National Employment Lawyers Association has endorsed the
      substantive provisions of the Due Process Protocol.

      It has been incorporated into the Report of the United States Secretary of Labor’s
      Task Force in Excellence in State and Local Government and cited with approval
      in numerous court opinions.


      AAA’s Employment ADR Rules

      On June 1, 1996, the Association issued National Rules for the Resolution of
      Employment Disputes (now known as the Employment Arbitration Rules and
      Mediation Procedures). The rules reflected the guidelines outlined in the Due
      Process Protocol and were based upon the AAA’s California Employment
      Dispute Resolution Rules, which were developed by a committee of employment
      management and plaintiff attorneys, retired judges and arbitrators, in addition to
      Association executives. The revised rules were developed for employers and
      employees who wish to use a private alternative to resolve their disputes. The
      rules enabled parties to have complaints heard by an impartial person of their


      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 9
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 11 of 53 PageID #:
      joint selection, with expertise in the employment field. Both employers and
      individual employees benefit by having experts resolve their disputes without
      the costs and delay of litigation. The rules included procedures which ensure due
      process in both the mediation and arbitration of employment disputes. After a
      year of use, the rules were amended to address technical issues.


      AAA’s Policy on Employment ADR

      The AAA’s policy on employment ADR is guided by the state of existing law, as
      well as its obligation to act in an impartial manner. In following the law, and in the
      interest of providing an appropriate forum for the resolution of employment
      disputes, the Association administers dispute resolution programs which meet
      the due process standards as outlined in its Employment Arbitration Rules and
      Mediation Procedures and the Due Process Protocol. If the Association
      determines that a dispute resolution program on its face substantially and
      materially deviates from the minimum due process standards of the Employment
      Arbitration Rules and Mediation Procedures and the Due Process Protocol, the
      Association may decline to administer cases under that program. Other issues
      will be presented to the arbitrator for determination.


      Notification

      If an employer intends to utilize the dispute resolution services of the Association
      in an employment ADR plan, it shall, at least 30 days prior to the planned
      effective date of the program: (1) notify the Association of its intention to do so;
      and (2) provide the Association with a copy of the employment dispute resolution
      plan. If an employer does not comply with this requirement, the Association
      reserves the right to decline its administrative services. Copies of all plans should
      be sent to the American Arbitration Association, 725 South Figueroa Street, Suite
      2400, Los Angeles, CA 90017; FAX: 213.622.6199.


      Costs of Employment Arbitration

      These Rules contain two separate and distinct arbitration costs sections; one
      for disputes arising out of employer plans and the other for disputes arising out
      of individually-negotiated employment agreements and contracts. When the
      arbitration is filed, the AAA makes an initial administrative determination as to
      whether the dispute arises from an employer plan or an individually-negotiated
      employment agreement or contract. This determination is made by reviewing the
      documentation provided to the AAA by the parties, including, but not limited to,


     10   RULES AND MEDIATION PROCEDURES                                  American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 12 of 53 PageID #:
      the demand for arbitration, the parties’ arbitration program or agreement, and
      any employment agreements or contracts between the parties.

      When making its determination on the applicable costs of arbitration section in
      a given arbitration, the AAA’s review is focused on two primary issues. The first
      component of the review focuses on whether the arbitration program and/or
      agreement between the individual employee and the employer is one in which it
      appears that the employer has drafted a standardized arbitration clause with its
      employees. The second aspect of the review focuses on the ability of the parties
      to negotiate the terms and conditions of the parties’ agreement.

      If a party disagrees with the AAA’s initial determination, the parties may bring the
      issue to the attention of the arbitrator for a final determination.


      Designing an ADR Program

      The guiding principle in designing a successful employment ADR system is that
      it must be fair in fact and perception. The American Arbitration Association has
      considerable experience in administering and assisting in the design of
      employment ADR plans, which gives it an informed perspective on how to
      effectively design ADR systems, as well as the problems to avoid. Its guidance to
      those designing employment ADR systems is summarized as follows:

      »»   The American Arbitration Association encourages employers to consider the
           wide range of legally-available options to resolve workplace disputes outside the
           courtroom.
      »»   A special emphasis is placed by the Association on encouraging the development
           of in-house dispute resolution procedures, such as open door policies, ombuds,
           peer review and internal mediation.
      »»   The Association recommends an external mediation component to resolve
           disputes not settled by the internal dispute resolution process.
      »»   Programs which use arbitration as a final step may employ:
            •     pre-dispute, voluntary final and binding arbitration;
            •     pre-dispute, mandatory nonbinding arbitration;
            •     pre-dispute, mandatory final and binding arbitration; or
            •     post-dispute, voluntary final and binding arbitration.
      »»   Although the AAA administers binding arbitration systems that have been
           required as a condition of initial or continued employment, such programs must
           be consistent with the Association’s Employment Arbitration Rules and Mediation
           Procedures.


      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 11
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 13 of 53 PageID #:
      Specific guidance on the responsible development and design of employment
      ADR systems is contained in the Association’s publication, Resolving
      Employment Disputes: A Practical Guide, which is available from the AAA’s
      website, www.adr.org.




     12   RULES AND MEDIATION PROCEDURES                          American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 14 of 53 PageID #:
      Alternative Dispute Resolution Options

      Open Door Policy

      Employees are encouraged to meet with their immediate manager or supervisor
      to discuss problems arising out of the workplace environment. In some systems,
      the employee is free to approach anyone in the chain of command.

      Ombuds

      A neutral third party (either from within or outside the company) is designated
      to confidentially investigate and propose settlement of employment complaints
      brought by employees.

      Peer Review

      A panel of employees (or employees and managers) works together to resolve
      employment complaints. Peer review panel members are trained in the handling
      of sensitive issues.

      Internal Mediation

      A process for resolving disputes in which a neutral third person from within the
      company, trained in mediation techniques, helps the disputing parties negotiate
      a mutually acceptable settlement. Mediation is a nonbinding process in which
      the parties discuss their disputes with an impartial person who assists them in
      reaching a settlement. The mediator may suggest ways of resolving the dispute
      but may not impose a settlement on the parties.

      Fact-Finding

      The investigation of a complaint by an impartial third person (or team) who
      examines the complaint and the facts and issues a nonbinding report.
      Fact-finding is particularly helpful for allegations of sexual harassment, where a
      fact-finding team, composed of one male and one female neutral, investigates
      the allegations and presents its findings to the employer and the employee.

      Arbitration

      Arbitration is generally defined as the submission of disputes to one or more
      impartial persons for final and binding determination. It can be the final step in


      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 13
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 15 of 53 PageID #:
      a workplace program that includes other dispute resolution methods. There are
      many possibilities for designing this final step.

      They include:

      »»     Pre-Dispute, Voluntary Final and Binding Arbitration
             The parties agree in advance, on a voluntary basis, to use arbitration to resolve
             disputes and they are bound by the outcome.
      »»     Pre-Dispute, Mandatory Nonbinding Arbitration
             The parties must use the arbitration process to resolve disputes, but they are not
             bound by the outcome.
      »»     Pre-Dispute, Mandatory Final and Binding Arbitration
             The parties must arbitrate unresolved disputes and they are bound by the
             outcome.
      »»     Post-Dispute, Voluntary Final and Binding Arbitration
             The parties have the option of deciding whether to use final and binding
             arbitration after a dispute arises.


      Types of Disputes Covered

      The dispute resolution procedures contained in this booklet were developed
      for arbitration agreements contained in employee personnel manuals, an
      employment application of an individual employment agreement, other types
      of employment agreements, or can be used for a specific dispute. They do not
      apply to disputes arising out of collective bargaining agreements or independent
      contractor agreements.




     14    RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 16 of 53 PageID #:
      Employment Arbitration Rules and Mediation Procedures

      1. Applicable Rules of Arbitration

      The parties shall be deemed to have made these rules a part of their arbitration
      agreement whenever they have provided for arbitration by the American
      Arbitration Association (hereinafter “AAA”) or under its Employment Arbitration
      Rules and Mediation Procedures or for arbitration by the AAA of an employment
      dispute without specifying particular rules*. If a party establishes that an adverse
      material inconsistency exists between the arbitration agreement and these rules,
      the arbitrator shall apply these rules.

      If, within 30 days after the AAA’s commencement of administration, a party seeks
      judicial intervention with respect to a pending arbitration and provides the AAA
      with documentation that judicial intervention has been sought, the AAA will
      suspend administration for 60 days to permit the party to obtain a stay of
      arbitration from the court. These rules, and any amendment of them, shall apply
      in the form in effect at the time the demand for arbitration or submission is
      received by the AAA.

      * The National Rules for the Resolution of Employment Disputes have been re-named the Employment Arbitration
        Rules and Mediation Procedures. Any arbitration agreements providing for arbitration under its National Rules for
        the Resolution of Employment Disputes shall be administered pursuant to these Employment Arbitration Rules
        and Mediation Procedures.


      2. Notification

      An employer intending to incorporate these rules or to refer to the dispute
      resolution services of the AAA in an employment ADR plan, shall, at least 30 days
      prior to the planned effective date of the program:

            i.    notify the Association of its intention to do so and,
            ii. provide the Association with a copy of the employment dispute resolution plan.


      Compliance with this requirement shall not preclude an arbitrator from
      entertaining challenges as provided in Section 1. If an employer does not
      comply with this requirement, the Association reserves the right to decline its
      administrative services.




      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 15
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 17 of 53 PageID #:
      3. AAA as Administrator of the Arbitration

      When parties agree to arbitrate under these rules, or when they provide for
      arbitration by the AAA and an arbitration is initiated under these rules, they
      thereby authorize the AAA to administer the arbitration. The authority and duties
      of the AAA are prescribed in these rules, and may be carried out through such of
      the AAA’s representatives as it may direct. The AAA may, in its discretion, assign
      the administration of an arbitration to any of its offices.

      4. Initiation of Arbitration

      Arbitration shall be initiated in the following manner.

      a. The parties may submit a joint request for arbitration.
      b. In the absence of a joint request for arbitration:
            (i) The initiating party (hereinafter “Claimant[s]”) shall:
                 (1) File a written notice (hereinafter “Demand”) of its intention to arbitrate
                     at any office of the AAA, within the time limit established by the
                     applicable statute of limitations. Any dispute over the timeliness of the
                     demand shall be referred to the arbitrator. The filing shall be made in
                     duplicate, and each copy shall include the applicable arbitration
                     agreement. The Demand shall set forth the names, addresses, and
                     telephone numbers of the parties; a brief statement of the nature of
                     the dispute; the amount in controversy, if any; the remedy sought; and
                     requested hearing location.
                 (2) Simultaneously provide a copy of the Demand to the other party
                     (hereinafter “Respondent[s]”).
                 (3) Include with its Demand the applicable filing fee, unless the parties agree
                     to some other method of fee advancement.
            (ii) The Respondent(s) may file an Answer with the AAA within 15 days after the
                 date of the letter from the AAA acknowledging receipt of the Demand. The
                 Answer shall provide the Respondent’s brief response to the claim and the
                 issues presented. The Respondent(s) shall make its filing in duplicate with the
                 AAA, and simultaneously shall send a copy of the Answer to the Claimant.
                 If no answering statement is filed within the stated time, Respondent will be
                 deemed to deny the claim. Failure to file an answering statement shall not
                 operate to delay the arbitration.
            (iii) The Respondent(s):
                 (1) May file a counterclaim with the AAA within 15 days after the date of the
                     letter from the AAA acknowledging receipt of the Demand. The filing
                     shall be made in duplicate. The counterclaim shall set forth the nature of
                     the claim, the amount in controversy, if any, and the remedy sought.


     16   RULES AND MEDIATION PROCEDURES                                           American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 18 of 53 PageID #:
                  (2) Simultaneously shall send a copy of any counterclaim to the Claimant.
                  (3) Shall include with its filing the applicable filing fee provided for by these
                      rules.
            (iv) The Claimant may file an Answer to the counterclaim with the AAA within
                 15 days after the date of the letter from the AAA acknowledging receipt of
                 the counterclaim. The Answer shall provide Claimant’s brief response to the
                 counterclaim and the issues presented. The Claimant shall make its filing in
                 duplicate with the AAA, and simultaneously shall send a copy of the Answer
                 to the Respondent(s). If no answering statement is filed within the stated time,
                 Claimant will be deemed to deny the counterclaim. Failure to file an
                 answering statement shall not operate to delay the arbitration.
      c. The form of any filing in these rules shall not be subject to technical pleading
         requirements.


      5. Changes of Claim

      Before the appointment of the arbitrator, if either party desires to offer a new or
      different claim or counterclaim, such party must do so in writing by filing a written
      statement with the AAA and simultaneously provide a copy to the other party(s),
      who shall have 15 days from the date of such transmittal within which to file an
      answer with the AAA. After the appointment of the arbitrator, a party may offer a
      new or different claim or counterclaim only at the discretion of the arbitrator.

      6. Jurisdiction

      a. The arbitrator shall have the power to rule on his or her own jurisdiction, including
         any objections with respect to the existence, scope or validity of the arbitration
         agreement.
      b. The arbitrator shall have the power to determine the existence or validity of a
         contract of which an arbitration clause forms a part. Such an arbitration clause
         shall be treated as an agreement independent of the other terms of the contract.
         A decision by the arbitrator that the contract is null and void shall not for that
         reason alone render invalid the arbitration clause.
      c. A party must object to the jurisdiction of the arbitrator or to the arbitrability of a
         claim or counterclaim no later than the filing of the answering statement to the
         claim or counterclaim that gives rise to the objection. The arbitrator may rule on
         such objections as a preliminary matter or as part of the final award.


      7. Administrative and Mediation Conferences

      Before the appointment of the arbitrator, any party may request, or the AAA, in
      its discretion, may schedule an administrative conference with a representative

      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 17
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 19 of 53 PageID #:
      of the AAA and the parties and/or their representatives. The purpose of the
      administrative conference is to organize and expedite the arbitration, explore its
      administrative aspects, establish the most efficient means of selecting an
      arbitrator, and to consider mediation as a dispute resolution option. There is no
      administrative fee for this service.

      At any time after the filing of the Demand, with the consent of the parties, the
      AAA will arrange a mediation conference under its Mediation Procedures to
      facilitate settlement. The mediator shall not be any arbitrator appointed to the
      case, except by mutual written agreement of the parties. There is no additional
      filing fee for initiating a mediation under the AAA Mediation Procedures for
      parties to a pending arbitration.

      8. Arbitration Management Conference

      As promptly as practicable after the selection of the arbitrator(s), but not later
      than 60 days thereafter, an arbitration management conference shall be held
      among the parties and/or their attorneys or other representatives and the
      arbitrator(s). Unless the parties agree otherwise, the Arbitration Management
      Conference will be conducted by telephone conference call rather than in
      person. At the Arbitration Management Conference the matters to be
      considered shall include, without limitation:

            i.   the issues to be arbitrated;
            ii. the date, time, place, and estimated duration of the hearing;
            iii. the resolution of outstanding discovery issues and establishment of discovery
                 parameters;
            iv. the law, standards, rules of evidence and burdens of proof that are to apply to
                the proceeding;
            v.   the exchange of stipulations and declarations regarding facts, exhibits,
                 witnesses, and other issues;
            vi. the names of witnesses (including expert witnesses), the scope of witness
                testimony, and witness exclusion;
            vii. the value of bifurcating the arbitration into a liability phase and damages
                 phase;
            viii. the need for a stenographic record;
            ix. whether the parties will summarize their arguments orally or in writing;
            x. the form of the award;
            xi. any other issues relating to the subject or conduct of the arbitration;



     18   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 20 of 53 PageID #:
            xii. the allocation of attorney’s fees and costs;
            xiii. the specification of undisclosed claims;
            xiv. the extent to which documentary evidence may be submitted at the hearing;
            xv. the extent to which testimony may be admitted at the hearing telephonically,
                over the internet, by written or video-taped deposition, by affidavit, or by any
                other means;
            xvi. any disputes over the AAA’s determination regarding whether the dispute
                 arose from an individually-negotiated employment agreement or contract, or
                 from an employer plan (see Costs of Arbitration section).


      The arbitrator shall issue oral or written orders reflecting his or her decisions
      on the above matters and may conduct additional conferences when the
      need arises.

      There is no AAA administrative fee for an Arbitration Management Conference.

      9. Discovery

      The arbitrator shall have the authority to order such discovery, by way of
      deposition, interrogatory, document production, or otherwise, as the arbitrator
      considers necessary to a full and fair exploration of the issues in dispute,
      consistent with the expedited nature of arbitration.

      The AAA does not require notice of discovery related matters and communications
      unless a dispute arises. At that time, the parties should notify the AAA of the
      dispute so that it may be presented to the arbitrator for determination.

      10. Fixing of Locale (the city, county, state, territory, and/or country of the
      Arbitration)

      If the parties disagree as to the locale, the AAA may initially determine the place
      of arbitration, subject to the power of the arbitrator(s), after their appointment to
      make a final determination on the locale. All such determinations shall be made
      having regard for the contentions of the parties and the circumstances of the
      arbitration.

      11. Date, Time and Place (the physical site of the hearing within the designated
      locale) of Hearing

      The arbitrator shall set the date, time, and place for each hearing. The parties
      shall respond to requests for hearing dates in a timely manner, be cooperative in

      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 19
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 21 of 53 PageID #:
      scheduling the earliest practicable date, and adhere to the established hearing
      schedule. The AAA shall send a notice of hearing to the parties at least 10 days in
      advance of the hearing date, unless otherwise agreed by the parties.

      12. Number, Qualifications and Appointment of Neutral Arbitrators

      a. If the arbitration agreement does not specify the number of arbitrators or the
         parties do not agree otherwise, the dispute shall be heard and determined by one
         arbitrator.
      b. Qualifications
            i.   Neutral arbitrators serving under these rules shall be experienced in the field
                 of employment law.
            ii. Neutral arbitrators serving under these rules shall have no personal or
                financial interest in the results of the proceeding in which they are appointed
                and shall have no relation to the underlying dispute or to the parties or their
                counsel that may create an appearance of bias.
            iii. The roster of available arbitrators will be established on a non-discriminatory
                 basis, diverse by gender, ethnicity, background, and qualifications.
            iv. The AAA may, upon request of a party within the time set to return their list or
                upon its own initiative, supplement the list of proposed arbitrators in disputes
                arising out of individually-negotiated employment contracts with persons
                from the Commercial Roster, to allow the AAA to respond to the particular
                need of the dispute. In multi-arbitrator disputes, at least one of the arbitrators
                shall be experienced in the field of employment law.
      c. If the parties have not appointed an arbitrator and have not provided any method
         of appointment, the arbitrator shall be appointed in the following manner:
            i.   Shortly after it receives the Demand, the AAA shall send simultaneously to
                 each party a letter containing an identical list of names of persons chosen
                 from the Employment Dispute Resolution Roster. The parties are encouraged
                 to agree to an arbitrator from the submitted list and to advise the AAA of
                 their agreement.
            ii. If the parties are unable to agree upon an arbitrator, each party to the dispute
                shall have 15 days from the transmittal date in which to strike names objected
                to, number the remaining names in order of preference, and return the list
                to the AAA. If a party does not return the list within the time specified, all
                persons named therein shall be deemed acceptable.
            iii. From among the persons who have been approved on both lists, and in
                 accordance with the designated order of mutual preference, the AAA shall
                 invite the acceptance of an arbitrator to serve. If the parties fail to agree on
                 any of the persons named, or if acceptable arbitrators are unable to act, or if
                 for any other reason the appointment cannot be made from the submitted
                 list, the AAA shall have the power to make the appointment from among
                 other members of the panel without the submission of additional lists.


     20   RULES AND MEDIATION PROCEDURES                                           American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 22 of 53 PageID #:
      13. Party Appointed Arbitrators

      a. If the agreement of the parties names an arbitrator or specifies a method of
         appointing an arbitrator, that designation or method shall be followed.
      b. Where the parties have agreed that each party is to name one arbitrator, the
         arbitrators so named must meet the standards of Section R-16 with respect to
         impartiality and independence unless the parties have specifically agreed
         pursuant to Section R-16(a) that the party-appointed arbitrators are to be
         non-neutral and need not meet those standards. The notice of appointment, with
         the name, address, and contact information of the arbitrator, shall be filed with the
         AAA by the appointing party. Upon the request of any appointing party, the AAA
         shall submit a list of members of the National Roster from which the party may, if it
         so desires, make the appointment.
      c. If the agreement specifies a period of time within which an arbitrator shall be
         appointed and any party fails to make the appointment within that period, the
         AAA shall make the appointment.
      d. If no period of time is specified in the agreement, the AAA shall notify the party to
         make the appointment. If within 15 days after such notice has been sent, an
         arbitrator has not been appointed by a party, the AAA shall make the appointment.


      14. Appointment of Chairperson by Party-Appointed Arbitrators or Parties

      a. If, pursuant to Section R-13, either the parties have directly appointed arbitrators,
         or the arbitrators have been appointed by the AAA, and the parties have
         authorized them to appoint a chairperson within a specified time and no
         appointment is made within that time or any agreed extension, the AAA may
         appoint the chairperson.
      b. If no period of time is specified for appointment of the chairperson and the
         party-appointed arbitrators or the parties do not make the appointment within
         15 days from the date of the appointment of the last party-appointed arbitrator,
         the AAA may appoint the chairperson.
      c. If the parties have agreed that their party-appointed arbitrators shall appoint the
         chairperson from the National Roster, the AAA shall furnish to the party-appointed
         arbitrators, in the manner provided in Section R-12, a list selected from the
         National Roster, and the appointment of the chairperson shall be made as
         provided in that Section.


      15. Disclosure

      a. Any person appointed or to be appointed as an arbitrator shall disclose to the
         AAA any circumstance likely to give rise to justifiable doubt as to the arbitrator’s
         impartiality or independence, including any bias or any financial or personal
         interest in the result of the arbitration or any past or present relationship with the


      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 21
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 23 of 53 PageID #:
            parties or their representatives. Such obligation shall remain in effect throughout
            the arbitration.
      b. Upon receipt of such information from the arbitrator or another source, the AAA
         shall communicate the information to the parties and, if it deems it appropriate to
         do so, to the arbitrator and others.
      c. In order to encourage disclosure by arbitrators, disclosure of information
         pursuant to this Section R-15 is not to be construed as an indication that the
         arbitrator considers that the disclosed circumstance is likely to affect impartiality
         or independence.


      16. Disqualification of Arbitrator

      a. Any arbitrator shall be impartial and independent and shall perform his or her
         duties with diligence and in good faith, and shall be subject to disqualification for:
            i.   partiality or lack of independence,
            ii. inability or refusal to perform his or her duties with diligence and in good
                faith, and
            iii. any grounds for disqualification provided by applicable law. The parties may
                 agree in writing, however, that arbitrators directly appointed by a party
                 pursuant to Section R-13 shall be nonneutral, in which case such arbitrators
                 need not be impartial or independent and shall not be subject to
                 disqualification for partiality or lack of independence.
      b. Upon objection of a party to the continued service of an arbitrator, or on its own
         initiative, the AAA shall determine whether the arbitrator should be disqualified
         under the grounds set out above, and shall inform the parties of its decision,
         which decision shall be conclusive.


      17. Communication with Arbitrator

      a. No party and no one acting on behalf of any party shall communicate ex parte
         with an arbitrator or a candidate for arbitrator concerning the arbitration, except
         that a party, or someone acting on behalf of a party, may communicate ex parte
         with a candidate for direct appointment pursuant to Section R-13 in order to
         advise the candidate of the general nature of the controversy and of the
         anticipated proceedings and to discuss the candidate’s qualifications, availability,
         or independence in relation to the parties or to discuss the suitability of
         candidates for selection as a third arbitrator where the parties or party-designated
         arbitrators are to participate in that selection.
      b. Section R-17(a) does not apply to arbitrators directly appointed by the parties
         who, pursuant to Section R-16(a), the parties have agreed in writing are
         non-neutral. Where the parties have so agreed under Section R-16(a), the AAA
         shall as an administrative practice suggest to the parties that they agree further
         that Section R-17(a) should nonetheless apply prospectively.


     22   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 24 of 53 PageID #:
      18. Vacancies

      a. If for any reason an arbitrator is unable to perform the duties of the office, the
         AAA may, on proof satisfactory to it, declare the office vacant. Vacancies shall be
         filled in accordance with applicable provisions of these Rules.
      b. In the event of a vacancy in a panel of neutral arbitrators after the hearings have
         commenced, the remaining arbitrator or arbitrators may continue with the hearing
         and determination of the controversy, unless the parties agree otherwise.
      c. In the event of the appointment of a substitute arbitrator, the panel of arbitrators
         shall determine in its sole discretion whether it is necessary to repeat all or part of
         any prior hearings.


      19. Representation

      Any party may be represented by counsel or other authorized representatives.
      For parties without representation, the AAA will, upon request, provide reference
      to institutions which might offer assistance. A party who intends to be
      represented shall notify the other party and the AAA of the name and address
      of the representative at least 10 days prior to the date set for the hearing or
      conference at which that person is first to appear. If a representative files a
      Demand or an Answer, the obligation to give notice of representative status is
      deemed satisfied.

      20. Stenographic Record

      Any party desiring a stenographic record shall make arrangements directly with
      a stenographer and shall notify the other parties of these arrangements at least
      three days in advance of the hearing. The requesting party or parties shall pay
      the cost of the record. If the transcripts agreed by the parties, or determined by
      the arbitrator to be the official record of the proceeding, it must be provided to
      the arbitrator and made available to the other parties for inspection, at a date,
      time, and place determined by the arbitrator.

      21. Interpreters

      Any party wishing an interpreter shall make all arrangements directly with the
      interpreter and shall assume the costs of the service.




      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 23
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 25 of 53 PageID #:
      22. Attendance at Hearings

      The arbitrator shall have the authority to exclude witnesses, other than a party,
      from the hearing during the testimony of any other witness. The arbitrator also
      shall have the authority to decide whether any person who is not a witness may
      attend the hearing.

      23. Confidentiality

      The arbitrator shall maintain the confidentiality of the arbitration and shall have
      the authority to make appropriate rulings to safeguard that confidentiality, unless
      the parties agree otherwise or the law provides to the contrary.

      24. Postponements

      The arbitrator: (1) may postpone any hearing upon the request of a party for
      good cause shown; (2) must postpone any hearing upon the mutual agreement
      of the parties; and (3) may postpone any hearing on his or her own initiative.

      25. Oaths

      Before proceeding with the first hearing, each arbitrator shall take an oath of office.
      The oath shall be provided to the parties prior to the first hearing. The arbitrator
      may require witnesses to testify under oath administered by any duly qualified
      person and, if it is required by law or requested by any party, shall do so.

      26. Majority Decision

      All decisions and awards of the arbitrators must be by a majority, unless the
      unanimous decision of all arbitrators is expressly required by the arbitration
      agreement or by law.

      27. Dispositive Motions

      The arbitrator may allow the filing of a dispositive motion if the arbitrator
      determines that the moving party has shown substantial cause that the motion is
      likely to succeed and dispose of or narrow the issues in the case.




     24   RULES AND MEDIATION PROCEDURES                                   American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 26 of 53 PageID #:
      28. Order of Proceedings

      A hearing may be opened by: (1) recording the date, time, and place of the
      hearing; (2) recording the presence of the arbitrator, the parties, and their
      representatives, if any; and (3) receiving into the record the Demand and the
      Answer, if any. The arbitrator may, at the beginning of the hearing, ask for
      statements clarifying the issues involved.

      The parties shall bear the same burdens of proof and burdens of producing
      evidence as would apply if their claims and counterclaims had been brought
      in court.

      Witnesses for each party shall submit to direct and cross examination.

      With the exception of the rules regarding the allocation of the burdens of proof
      and going forward with the evidence, the arbitrator has the authority to set the
      rules for the conduct of the proceedings and shall exercise that authority to
      afford a full and equal opportunity to all parties to present any evidence that the
      arbitrator deems material and relevant to the resolution of the dispute. When
      deemed appropriate, the arbitrator may also allow for the presentation of
      evidence by alternative means including web conferencing, internet
      communication, telephonic conferences and means other than an in-person
      presentation of evidence. Such alternative means must still afford a full and equal
      opportunity to all parties to present any evidence that the arbitrator deems
      material and relevant to the resolution of the dispute and when involving
      witnesses, provide that such witness submit to direct and cross-examination.

      The arbitrator, in exercising his or her discretion, shall conduct the proceedings
      with a view toward expediting the resolution of the dispute, may direct the order
      of proof, bifurcate proceedings, and direct the parties to focus their
      presentations on issues the decision of which could dispose of all or part of
      the case.

      Documentary and other forms of physical evidence, when offered by either party,
      may be received in evidence by the arbitrator.

      The names and addresses of all witnesses and a description of the exhibits in the
      order received shall be made a part of the record.




      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 25
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 27 of 53 PageID #:
      29. Arbitration in the Absence of a Party or Representative

      Unless the law provides to the contrary, the arbitration may proceed in the
      absence of any party or representative who, after due notice, fails to be present
      or fails to obtain a postponement. An award shall not be based solely on the
      default of a party. The arbitrator shall require the party who is in attendance to
      present such evidence as the arbitrator may require for the making of the award.

      30. Evidence

      The parties may offer such evidence as is relevant and material to the dispute
      and shall produce such evidence as the arbitrator deems necessary to an
      understanding and determination of the dispute. All evidence shall be taken in
      the presence of all of the arbitrators and all of the parties, except where any party
      or arbitrator is absent, in default, or has waived the right to be present, however
      “presence” should not be construed to mandate that the parties and arbitrators
      must be physically present in the same location.

      An arbitrator or other person authorized by law to subpoena witnesses or
      documents may do so upon the request of any party or independently.

      The arbitrator shall be the judge of the relevance and materiality of the evidence
      offered, and conformity to legal rules of evidence shall not be necessary. The
      arbitrator may in his or her discretion direct the order of proof, bifurcate
      proceedings, exclude cumulative or irrelevant testimony or other evidence, and
      direct the parties to focus their presentations on issues the decision of which
      could dispose of all or part of the case. All evidence shall be taken in the
      presence of all of the arbitrators and all of the parties, except where any party is
      absent, in default, or has waived the right to be present.

      If the parties agree or the arbitrator directs that documents or other evidence
      may be submitted to the arbitrator after the hearing, the documents or other
      evidence shall be filed with the AAA for transmission to the arbitrator, unless the
      parties agree to a different method of distribution. All parties shall be afforded
      an opportunity to examine such documents or other evidence and to lodge
      appropriate objections, if any.

      31. Inspection

      Upon the request of a party, the arbitrator may make an inspection in connection
      with the arbitration. The arbitrator shall set the date and time, and the AAA shall

     26   RULES AND MEDIATION PROCEDURES                                 American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 28 of 53 PageID #:
      notify the parties. In the event that one or all parties are not present during the
      inspection, the arbitrator shall make an oral or written report to the parties and
      afford them an opportunity to comment.

      32. Interim Measures

      At the request of any party, the arbitrator may grant any remedy or relief that
      would have been available to the parties had the matter been heard in court, as
      stated in Rule 39(d), Award.

      A request for interim measures addressed by a party to a judicial authority shall
      not be deemed incompatible with the agreement to arbitrate or a waiver of the
      right to arbitrate.

      33. Closing of Hearing

      The arbitrator shall specifically inquire of all parties whether they have any further
      proofs to offer or witnesses to be heard. Upon receiving negative replies or if
      satisfied that the record is complete, the arbitrator shall declare the hearing closed.

      If briefs are to be filed, the hearing shall be declared closed as of the final date set
      by the arbitrator for the receipt of briefs. If documents are to be filed as provided
      in Rule 30 and the date set for their receipt is later than that set for the receipt of
      briefs, the later date shall be the date of closing the hearing. The time limit within
      which the arbitrator is required to make the award shall commence to run, in the
      absence of other agreements by the parties, upon closing of the hearing.

      34. Reopening of Hearing

      The hearing may be reopened by the arbitrator upon the arbitrator’s initiative, or
      upon application of a party for good cause shown, at any time before the award
      is made. If reopening the hearing would prevent the making of the award within
      the specific time agreed on by the parties in the contract(s) out of which the
      controversy has arisen, the matter may not be reopened unless the parties
      agree on an extension of time. When no specific date is fixed in the contract, the
      arbitrator may reopen the hearing and shall have 30 days from the closing of the
      reopened hearing within which to make an award.




      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 27
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 29 of 53 PageID #:
      35. Waiver of Oral Hearing

      The parties may provide, by written agreement, for the waiver of oral hearings.
      If the parties are unable to agree as to the procedure, upon the appointment of
      the arbitrator, the arbitrator shall specify a fair and equitable procedure.

      36. Waiver of Objection/Lack of Compliance with These Rules

      Any party who proceeds with the arbitration after knowledge that any provision
      or requirement of these rules has not been complied with, and who fails to state
      objections thereto in writing or in a transcribed record, shall be deemed to have
      waived the right to object.

      37. Extensions of Time

      The parties may modify any period of time by mutual agreement. The AAA or the
      arbitrator may for good cause extend any period of time established by these
      Rules, except the time for making the award. The AAA shall notify the parties of
      any extension.

      38. Serving of Notice

      a. Any papers, notices, or process necessary or proper for the initiation or
         continuation of an arbitration under these rules, for any court action in
         connection therewith, or for the entry of judgment on any award made under
         these rules may be served on a party by mail addressed to the party, or its
         representative at the last known address or by personal service, in or outside the
         state where the arbitration is to be held, provided that reasonable opportunity to
         be heard with regard to the dispute is or has been granted to the party.
      b. The AAA, the arbitrator, and the parties may also use overnight delivery or
         electronic facsimile transmission (fax), to give the notices required by these rules.
         Where all parties and the arbitrator agree, notices may be transmitted by
         electronic mail (e-mail), or other methods of communication.
      c. Unless otherwise instructed by the AAA or by the arbitrator, any documents
         submitted by any party to the AAA or to the arbitrator shall simultaneously be
         provided to the other party or parties to the arbitration.


      39. The Award

      a. The award shall be made promptly by the arbitrator and, unless otherwise agreed
         by the parties or specified by law, no later than 30 days from the date of closing of
         the hearing or, if oral hearings have been waived, from the date of the AAA’s
         transmittal of the final statements and proofs to the arbitrator. Three additional

     28   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
se 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 30 of 53 PageID #:
           days are provided if briefs are to be filed or other documents are to be
           transmitted pursuant to Rule 30.
      b. An award issued under these rules shall be publicly available, on a cost basis. The
         names of the parties and witnesses will not be publicly available, unless a party
         expressly agrees to have its name made public in the award.
      c. The award shall be in writing and shall be signed by a majority of the arbitrators
         and shall provide the written reasons for the award unless the parties agree
         otherwise. It shall be executed in the manner required by law.
      d. The arbitrator may grant any remedy or relief that would have been available to
         the parties had the matter been heard in court including awards of attorney’s fees
         and costs, in accordance with applicable law. The arbitrator shall, in the award,
         assess arbitration fees, expenses, and compensation as provided in Rules 43, 44,
         and 45 in favor of any party and, in the event any administrative fees or expenses
         are due the AAA, in favor of the AAA, subject to the provisions contained in the
         Costs of Arbitration section.
      e. If the parties settle their dispute during the course of the arbitration and
         mutually request, the arbitrator may set forth the terms of the settlement in a
         consent award.
      f.   The parties shall accept as legal delivery of the award the placing of the award or
           a true copy thereof in the mail, addressed to a party or its representative at the
           last known address, personal service of the award, or the filing of the award in any
           manner that may be required by law.
      g. The arbitrator’s award shall be final and binding.


      40. Modification of Award

      Within 20 days after the transmittal of an award, any party, upon notice to the
      other parties, may request the arbitrator to correct any clerical, typographical,
      technical, or computational errors in the award. The arbitrator is not empowered
      to redetermine the merits of any claim already decided. The other parties shall
      be given 10 days to respond to the request. The arbitrator shall dispose of the
      request within 20 days after transmittal by the AAA to the arbitrator of the
      request and any response thereto. If applicable law requires a different
      procedural time frame, that procedure shall be followed.

      41. Release of Documents for Judicial Proceedings

      The AAA shall, upon the written request of a party, furnish to the party, at that
      party’s expense, certified copies of any papers in the AAA’s case file that may be
      required in judicial proceedings relating to the arbitration.




      Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 29
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 31 of 53 PageID #:
      42. Applications to Court

      a. No judicial proceeding by a party relating to the subject matter of the arbitration
         shall be deemed a waiver of the party’s right to arbitrate.
      b. Neither the AAA nor any arbitrator in a proceeding under these rules is or shall
         be considered a necessary or proper party in judicial proceedings relating to the
         arbitration.
      c. Parties to these procedures shall be deemed to have consented that judgment
         upon the arbitration award may be entered in any federal or state court having
         jurisdiction.
      d. Parties to an arbitration under these rules shall be deemed to have consented
         that neither the AAA nor any arbitrator shall be liable to any party in any action for
         damages or injunctive relief for any act or omission in connection with any
         arbitration under these rules.


      43. Administrative Fees

      As a not-for-profit organization, the AAA shall prescribe filing and other
      administrative fees to compensate it for the cost of providing administrative
      services. The AAA administrative fee schedule in effect at the time the demand
      for arbitration or submission agreement is received shall be applicable.

      AAA fees shall be paid in accordance with the Costs of Arbitration section.
      The AAA may, in the event of extreme hardship on any party, defer or reduce the
      administrative fees. (To ensure that you have the most current information, see
      our website at www.adr.org).

      44. Neutral Arbitrator’s Compensation

      Arbitrators shall charge a rate consistent with the arbitrator’s stated rate of
      compensation. If there is disagreement concerning the terms of compensation,
      an appropriate rate shall be established with the arbitrator by the AAA and
      confirmed to the parties.

      Any arrangement for the compensation of a neutral arbitrator shall be made
      through the AAA and not directly between the parties and the arbitrator.
      Payment of the arbitrator’s fees and expenses shall be made by the AAA from the
      fees and moneys collected by the AAA for this purpose.

      Arbitrator compensation shall be borne in accordance with the Costs of
      Arbitration section.


    30   RULES AND MEDIATION PROCEDURES                                         American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 32 of 53 PageID #:
      45. Expenses

      Unless otherwise agreed by the parties or as provided under applicable law, the
      expenses of witnesses for either side shall be borne by the party producing such
      witnesses.

      All expenses of the arbitrator, including required travel and other expenses, and
      any AAA expenses, as well as the costs relating to proof and witnesses produced
      at the direction of the arbitrator shall be borne in accordance with the Costs of
      Arbitration section.

      46. Deposits

      The AAA may require deposits in advance of any hearings such sums of money
      as it deems necessary to cover the expenses of the arbitration, including the
      arbitrator’s fee, if any, and shall render an accounting and return any unexpended
      balance at the conclusion of the case.

      47. Suspension for Non-Payment

      If arbitrator compensation or administrative charges have not been paid in full,
      the AAA may so inform the parties in order that one of them may advance the
      required payment. If such payments are not made, the arbitrator may order the
      suspension or termination of the proceedings. If no arbitrator has yet been
      appointed, the AAA may suspend or terminate the proceedings.

      48. Interpretation and Application of Rules

      The arbitrator shall interpret and apply these rules as they relate to the
      arbitrator’s powers and duties. When there is more than one arbitrator and a
      difference arises among them concerning the meaning or application of these
      Rules, it shall be resolved by a majority vote. If that is not possible, either an
      arbitrator or a party may refer the question to the AAA for final decision. All other
      procedures shall be interpreted and applied by the AAA.

      Costs of Arbitration (including AAA Administrative Fees)

      This Costs of Arbitration section contains two separate and distinct sub-sections.
      Initially, the AAA shall make an administrative determination as to whether the
      dispute arises from an employer plan or an individually-negotiated employment
      agreement or contract.


     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 31
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 33 of 53 PageID #:
      If a party disagrees with the AAA’s determination, the parties may bring the issue
      to the attention of the arbitrator for a final determination. The arbitrator’s
      determination will be made on documents only, unless the arbitrator deems a
      hearing is necessary.




    32   RULES AND MEDIATION PROCEDURES                                American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 34 of 53 PageID #:
      For Disputes Arising Out of Employer Plans*:

      Arbitrator compensation is not included as part of the administrative fees
      charged by the AAA. Arbitrator compensation is based on the most recent
      biography sent to the parties prior to appointment. The employer shall pay the
      arbitrator’s compensation unless the employee, post dispute, voluntarily elects to
      pay a portion of the arbitrator’s compensation. Arbitrator compensation,
      expenses as defined in section (iv) below, and administrative fees are not subject
      to reallocation by the arbitrator(s) except upon the arbitrator’s determination
      that a claim or counterclaim was filed for purposes of harassment or is patently
      frivolous.

      * Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income
        of less than 300% of the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive
        of arbitrator fees. This law applies to all consumer agreements subject to the California Arbitration Act, and to all
        consumer arbitrations conducted in California. If you believe that you meet these requirements, you must submit
        to the AAA a declaration under oath regarding your monthly income and the number of persons in your house
        hold. Please contact Case Filing Services at 877-495-4185 if you have any questions regarding the waiver of
        administrative fees. (Effective January 1, 2003.)



      A party making a demand for treatment of a claim, counterclaim, or additional
      claim as a collective action arbitration will be subject to the administrative fees as
      outlined in the standard and flexible fee schedules below. Arbitrator compensation
      is not included as a part of the administrative fees charged by the AAA.
      Arbitrator compensation in cases involving a collective action claim will be charged
      in accordance with the determination as to whether the dispute arises from an
      employer plan or an individually negotiated employment agreement or contract.

      (i) Filing Fees

      Cases Filed by Employee Against Employer

      In cases before a single arbitrator, a non-refundable filing fee capped in the
      amount of $200 is payable in full by the employee when a claim is filed,
      unless the plan provides that the employee pay less. A non-refundable fee in the
      amount of $1,500 is payable in full by the employer, unless the plan provides that
      the employer pay more.

      In cases before three or more arbitrators, a non-refundable filing fee capped
      in the amount of $200 is payable in full by the employee when a claim is filed,
      unless the plan provides that the employee pay less. A non-refundable fee in the
      amount of $1,950 is payable in full by the employer, unless the plan provides that
      the employer pay more.


     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 33
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 35 of 53 PageID #:
      The employer’s share is due as soon as the employee meets his or her filing
      requirements, even if the matter settles.

      There shall be no filing fee charged for a counterclaim. If a determination is made
      that the dispute arises out of an individually-negotiated employment agreement,
      the filing fee for a counterclaim will be charged in accordance with the fee
      schedules below for disputes arising out of individually negotiated employment
      agreements.

      The above fee schedule will also apply where the employer files on behalf of the
      employee pursuant to the terms of the employer plan.

      Cases Filed by Employer Against Employee

      In cases before a single arbitrator, a non-refundable fee in the amount of $1,700
      is payable in full by the employer.

      In cases before three or more arbitrators, a non-refundable fee in the amount of
      $2,150 is payable in full by the employer.

      There shall be no filing fee charged for a counterclaim. If a determination is
      made that the dispute arises out of an individually-negotiated employment
      agreement, the filing fee for a counterclaim will be charged in accordance with
      the fee schedules below for disputes arising out of individually-negotiated
      employment agreements.

      (ii) Hearing Fees

      For each day of hearing held before a single arbitrator, an administrative fee of
      $350 is payable by the employer.

      For each day of hearing held before a multi-arbitrator panel, an administrative
      fee of $500 is payable by the employer.

      There is no AAA hearing fee for the initial Arbitration Management Conference.

      (iii) Postponement/Cancellation Fees

      A fee of $150 is payable by a party causing a postponement of any hearing
      scheduled before a single arbitrator.



    34   RULES AND MEDIATION PROCEDURES                                 American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 36 of 53 PageID #:
      A fee of $250 is payable by a party causing a postponement of any hearing
      scheduled before a multi-arbitrator panel.

      (iv) Hearing Room Rental

      The hearing fees described above do not cover the rental of hearing rooms. The
      AAA maintains hearing rooms in most offices for the convenience of the parties.
      Check with the administrator for availability and rates. Hearing room rental fees
      will be borne by the employer.

      (v) Abeyance Fee

      Parties on cases held in abeyance for one year will be assessed an annual
      abeyance fee of $300. A case may only be held in abeyance after the initial filing
      fees have been paid. If a party refuses to pay the assessed fee, the other party or
      parties may pay the entire fee on behalf of all parties, otherwise the matter will
      be administratively closed.

      (vi) Expenses

      All expenses of the arbitrator, including required travel and other expenses, and
      any AAA expenses, as well as the costs relating to proof and witnesses produced
      at the direction of the arbitrator, shall be borne by the employer.


      For Disputes Arising Out of Individually-Negotiated Employment
      Agreements and Contracts:

      The AAA’s Fee Schedule, as modified below, will apply to disputes arising out
      of individually-negotiated employment agreements and contracts, even if such
      agreements and contracts reference or incorporate an employer plan. Arbitrator
      compensation is not included as part of the administrative fees charged by the
      AAA. Arbitrator compensation is based on the most recent biography sent to the
      parties prior to appointment.




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 35
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 37 of 53 PageID #:
      Administrative Fee Schedules

      For all cases determined to be international by the AAA–ICDR, the International
      Fee Schedule shall apply. An international case is generally defined as having
      either the place of arbitration or performance of the agreement outside the
      United States, or having an arbitration agreement between parties from different
      countries. To view the International Fee Schedule, visit
      info.adr.org/internationalfeeschedule.

      The AAA offers parties two options for the payment of administrative fees.

      For both schedules, administrative fees are based on the amount of the claim or
      counterclaim and are to be paid by the party bringing the claim or counterclaim
      at the time the demand or claim is filed with the AAA. Arbitrator compensation is
      not included in either schedule. Unless the parties’ agreement provides
      otherwise, arbitrator compensation and administrative fees are subject to
      allocation by an arbitrator in an award.

      Standard Fee Schedule: A two-payment schedule that provides for somewhat
      higher initial filing fees, but lower overall administrative fees for cases that
      proceed to a hearing.

      Flexible Fee Schedule: A three-payment schedule that provides for lower initial
      filing fee, and then spreads subsequent payments out over the course of the
      arbitration. Total administrative fees will be somewhat higher for cases that
      proceed to a hearing.

      The Standard Fee Schedule begins on the next page.




    36   RULES AND MEDIATION PROCEDURES                                American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 38 of 53 PageID #:
      Standard Fee Schedule


                 Amount of Claim                             Initial Filing Fee                       Final Fee

        Up to $75,000                                                $750                               $800

        > $75,000 to $150,000                                       $1,750                             $1,250

        > $150,000 to $300,000                                     $2,650                              $2,000

        > $300,000 to $500,000                                     $4,000                              $3,500

        > $500,000 to $1,000,000                                   $5,000                              $6,200

        > $1,000,000 to $10,000,000                                 $7,000                             $7,700

                                                          $10,000 plus .01% of
        > $10,000,000                                   the claim amount above                        $12,500
                                                       $10,000,000 up to $65,000

        Undetermined Monetary Claims                                $7,000                             $7,700

        Nonmonetary Claims                                         $3,250                              $2,500

        Collective Action Claims                                   $3,250                              $2,500

        Deficient Claim Filing Fee                                   $500

                                                     If there are more than two separately represented parties in
                                                     the arbitration, an additional 10% of each fee contained in these
                                                     fee schedules will be charged for each additional separately
        Additional Party Fees                        represented party. However, Additional Party Fees will not
                                                     exceed 50% of the base fees contained in these fee schedules
                                                     unless there are more than 10 separately represented parties.
                                                     See below for additional details.



        •     The Initial Filing Fee is payable in full by a filing party when a claim,
              counterclaim, or additional claim is filed.
        •     The Final Fee will be incurred for all cases that proceed to their first hearing
              and is payable in advance at the time the first hearing is scheduled.
        •     Fee Modifications: Fees are subject to increase if the claim or counterclaim is
              increased after the initial filing date. Fees are subject to decrease if the claim
              or counterclaim decreases prior to the first hearing.
        •     Cases with Three or More Arbitrators are subject to a minimum Initial Filing
              Fee of $4,000 and a Final Fee of $3,500.




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 37
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 39 of 53 PageID #:

         Refunds—Standard Fee Schedule:

         Initial Filing Fees: Subject to a $500 minimum non-refundable Initial Filing
         Fee for all cases, refunds of Initial Filing Fees for settled or withdrawn cases
         will be calculated from the date the AAA receives the demand for arbitration
         as follows:

         •   within 5 calendar days of filing—100%
         •   between 6 and 30 calendar days of filing—50%
         •   between 31 and 60 calendar days of filing—25%


         However, no refunds will be made once:

         •   any arbitrator has been appointed (including one arbitrator on a three-arbitra-
             tor panel).
         •   an award has been rendered.


         Final Fees: If a case is settled or withdrawn prior to the first hearing taking
         place, all Final Fees paid will be refunded. However, if the AAA is not notified
         of a cancellation at least 24 hours before a scheduled hearing date, the Final
         fee will remain due and will not be refunded.



      The Flexible Fee Schedule begins on the next page.




    38   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 40 of 53 PageID #:
      Flexible Fee Schedule


                                                            Initial
                  Amount of Claim                                                   Proceed Fee           Final Fee
                                                          Filing Fee

        Up to $75,000
                                                                  Only available for claims above $150,000
        >$75,000 to $150,000

        >$150,000 to $300,000                               $1,650                      $1,700             $2,000

        >$300,000 to $500,000                               $2,000                     $3,000              $3,500

        >$500,000 to $1,000,000                             $2,500                     $4,300              $6,200

        >$1,000,000 to $10,000,000                          $3,500                      $5,700             $7,700

                                                                                $9,000 plus.01% of
                                                                                the claim amount
        >$10,000,000                                        $5,000                                         $12,500
                                                                                above $10,000,000
                                                                                  up to $65,000

        Undetermined Monetary Claims                        $3,500                      $5,700             $7,700

        Nonmonetary Claims                                  $2,000                      $2,250             $2,500

        Collective Action Claims                            $2,000                      $2,250             $2,500

        Deficient Filing Fee                                 $500

                                                    If there are more than two separately represented parties in
                                                    the arbitration, an additional 10% of each fee contained in these
                                                    fee schedules will be charged for each additional separately
        Additional Party Fees                       represented party. However, Additional Party Fees will not
                                                    exceed 50% of the base fees contained in these fee schedules
                                                    unless there are more than 10 separately represented parties.
                                                    See below for additional details.



        •     The Initial Filing Fee is payable in full by a filing party when a claim,
              counterclaim, or additional claim is filed.
        •     The Proceed Fee must be paid within 90 days of the filing of the demand for
              arbitration or a counterclaim before the AAA will proceed with the further
              administration of the arbitration, including the arbitrator appointment process.
              •     If a Proceed Fee is not submitted within 90 days of the filing of the
                    Claimant’s Demand for Arbitration, the AAA will administratively close the
                    file and notify all parties.
              •     If the Flexible Fee Schedule is being used for the filing of a counterclaim,
                    the counterclaim will not be presented to the arbitrator until the Proceed
                    Fee is paid.




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 39
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 41 of 53 PageID #:

          •     The Final Fee will be incurred for all cases that proceed to their first hearing
                and is payable in advance at the time the first hearing is scheduled.
          •     Fee Modifications: Fees are subject to increase if the claim or counterclaim is
                increased after the initial filing date. Fees are subject to decrease if the claim
                or counterclaim decreases prior to the first hearing.
          •     Cases with Three or More Arbitrators are subject to a minimum Initial Filing
                Fee of $2,000, a $3,000 Proceed Fee and a Final Fee of $3,500.


          Refunds—Flexible Fee Schedule:

          Under the Flexible Fee Schedule, Filing Fees and Proceed Fees are
          non-refundable once incurred.

          Final Fees: If a case is settled or withdrawn prior to the first hearing taking
          place, all Final Fees paid will be refunded. However, if the AAA is not notified
          of a cancellation at least 24 hours before a scheduled hearing date, the Final
          fee will remain due and will not be refunded.




      Additional Fees Applicable to the Standard Fee and Flexible Fee Schedules

      Additional Party Fees: Additional Party Fees will be charged as described
      above, and in addition:

      •       Additional Party Fees are payable by the party, whether a claimant or respondent,
              that names the additional parties to the arbitration.
      •       Such fees shall not exceed 50% of the base fees in the fee schedule, except that
              the AAA reserves the right to assess additional fees where there are more than 10
              separately represented parties.
      •       An example of the Additional Party Fee is as follows: A single claimant represented
              by one attorney brings an arbitration against three separate respondents,
              however both respondents are represented by the same attorney. No Additional
              Party Fees are due. However, if the respondents are represented by different
              attorneys, or if one of the respondents is self-represented and the other is
              represented by an attorney, an additional 10% of the Initial Filing fee is charged to
              the claimant. If the case moves to the Proceed Fee stage or the Final Fee stage,
              an additional 10% of those fees will also be charged to the claimant.




    40    RULES AND MEDIATION PROCEDURES                                             American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 42 of 53 PageID #:
      Incomplete or Deficient Filings: Where the applicable arbitration agreement
      does not reference the AAA, the AAA will attempt to obtain the agreement of
      the all parties to have the arbitration administered by the AAA.

      •   Where the AAA is unable to obtain the parties’ agreement to have the AAA
          administer the arbitration, the AAA will not proceed further and will
          administratively close the case. The AAA will also return the filing fees to the filing
          party, less the amount specified in the fee schedule above for deficient filings.
      •   Parties that file Demands for Arbitration that are incomplete or otherwise do
          not meet the filing requirements contained in the rules shall also be charged the
          amount specified above for deficient filings if they fail or are unable to respond to
          the AAA’s request to correct the deficiency.


      Arbitrations in Abeyance: Cases held in abeyance by mutual agreement for one
      year will be assessed an annual abeyance fee of $500, to be split equally among
      the parties. If a party refuses to pay the assessed fee, the other party or parties
      may pay the entire fee on behalf of all parties, otherwise the arbitration will be
      administratively closed. All filing requirements, including the payment of filing
      fees, must be met before a matter will be placed in abeyance.

      Fees for Additional Services: The AAA reserves the right to assess additional
      administrative fees for services performed by the AAA that go beyond those
      provided for in the AAA’s rules, but which are required as a result of the parties’
      agreement or stipulation.

      Hearing Room Rentals: The fees described above do not cover the cost of
      hearing rooms, which are available on a rental basis. Check with the AAA for
      availability and rates.

      Expenses

      All expenses of the arbitrator, including required travel and other expenses, and
      any AAA expenses, as well as the costs relating to proof and witnesses produced
      at the direction of the arbitrator, shall be borne equally by the parties.

      For Disputes Proceeding Under the Supplementary Rules for
      Class Action Arbitration (“Supplementary Rules”):

      The AAA’s Administered Fee Schedule, as listed in Section 11 of the
      Supplementary Rules for Class Action Arbitration, shall apply to disputes
      proceeding under the Supplementary Rules.

     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 41
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 43 of 53 PageID #:
      Optional Rules for Emergency Measures of Protection

      O-1. Applicability

      Where parties by special agreement or in their arbitration clause have adopted
      these rules for emergency measures of protection, a party in need of emergency
      relief prior to the constitution of the panel shall notify the AAA and all other
      parties in writing of the nature of the relief sought and the reasons why such
      relief is required on an emergency basis. The application shall also set forth the
      reasons why the party is entitled to such relief. Such notice may be given by
      facsimile transmission, or other reliable means, but must include a statement
      certifying that all other parties have been notified or an explanation of the steps
      taken in good faith to notify other parties.

      O-2. Appointment of Emergency Arbitrator

      Within one business day of receipt of notice as provided in Section O-1, the
      AAA shall appoint a single emergency arbitrator from a special AAA panel
      of emergency arbitrators designated to rule on emergency applications. The
      emergency arbitrator shall immediately disclose any circumstance likely, on the
      basis of the facts disclosed in the application, to affect such arbitrator’s impartiality
      or independence. Any challenge to the appointment of the emergency arbitrator
      must be made within one business day of the communication by the AAA to the
      parties of the appointment of the emergency arbitrator and the circumstances
      disclosed.

      O-3. Schedule

      The emergency arbitrator shall as soon as possible, but in any event within two
      business days of appointment, establish a schedule for consideration of the
      application for emergency relief. Such schedule shall provide a reasonable
      opportunity to all parties to be heard, but may provide for proceeding by
      telephone conference or on written submissions as alternatives to a formal hearing.

      O-4. Interim Award

      If after consideration the emergency arbitrator is satisfied that the party seeking
      the emergency relief has shown that immediate and irreparable loss or damage
      will result in the absence of emergency relief, and that such party is entitled to
      such relief, the emergency arbitrator may enter an interim award granting the
      relief and stating the reasons therefore.


    42   RULES AND MEDIATION PROCEDURES                                     American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 44 of 53 PageID #:
      O-5. Constitution of the Panel

      Any application to modify an interim award of emergency relief must be based
      on changed circumstances and may be made to the emergency arbitrator until
      the panel is constituted; thereafter such a request shall be addressed to the
      panel. The emergency arbitrator shall have no further power to act after the
      panel is constituted unless the parties agree that the emergency arbitrator is
      named as a member of the panel.

      O-6. Security

      Any interim award of emergency relief may be conditioned on provision by the
      party seeking such relief of appropriate security.

      O-7. Special Master

      A request for interim measures addressed by a party to a judicial authority shall
      not be deemed incompatible with the agreement to arbitrate or a waiver of the
      right to arbitrate. If the AAA is directed by a judicial authority to nominate a
      special master to consider and report on an application for emergency relief, the
      AAA shall proceed as provided in Section O-1 of this article and the references
      to the emergency arbitrator shall be read to mean the special master, except that
      the special master shall issue a report rather than an interim award.

      O-8. Costs

      The costs associated with applications for emergency relief shall be apportioned
      in the same manner as set forth in the Costs of Arbitration section.




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 43
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 45 of 53 PageID #:
      Employment Mediation Procedures

      M-1. Agreement of Parties

      Whenever, by stipulation or in their contract, the parties have provided for
      mediation or conciliation of existing or future disputes under the auspices of the
      American Arbitration Association (AAA) or under these procedures, the parties
      and their representatives, unless agreed otherwise in writing, shall be deemed to
      have made these procedures, as amended and in effect as of the date of filing of
      a request for mediation, a part of their agreement and designate the AAA as the
      administrator of their mediation.

      The parties by mutual agreement may vary any part of these procedures including,
      but not limited to, agreeing to conduct the mediation via telephone or other
      electronic or technical means.

      M-2. Initiation of Mediation

      Any party or parties to a dispute may initiate mediation under the AAA’s auspices
      by making a Request for Mediation to any of the AAA’s regional offices or case
      management centers via telephone, email, regular mail or fax. Requests for
      Mediation may also be filed online via AAA WebFile® at www.adr.org.

      The party initiating the mediation shall simultaneously notify the other party or
      parties of the request. The initiating party shall provide the following information
      to the AAA and the other party or parties as applicable:

           i.   A copy of the mediation provision of the parties’ contract or the parties’
                stipulation to mediate.
           ii. The names, regular mail addresses, email addresses (if available), and
               telephone numbers of all parties to the dispute and representatives, if any, in
               the mediation.
           iii. A brief statement of the nature of the dispute and the relief requested.
           iv. Any specific qualifications the mediator should possess.


      Where there is no preexisting stipulation or contract by which the parties have
      provided for mediation of existing or future disputes under the auspices of the
      AAA, a party may request the AAA to invite another party to participate in
      “mediation by voluntary submission”. Upon receipt of such a request, the AAA
      will contact the other party or parties involved in the dispute and attempt to
      obtain a submission to mediation.

    44   RULES AND MEDIATION PROCEDURES                                          American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 46 of 53 PageID #:
      M-3. Fixing of Locale (the city, county, state, territory and, if applicable, country of
      the mediation)

           i.    When the parties’ agreement to mediate is silent with respect to locale and
                 the parties are unable to agree upon a locale, the AAA shall have the
                 authority to consider the parties’ arguments and determine the locale.
           ii. When the parties’ agreement to mediate requires a specific locale, absent
               the parties’ agreement to change it, the locale shall be that specified in the
               agreement to mediate.
           iii. If the reference to a locale in the agreement to mediate is ambiguous, the
                AAA shall have the authority to consider the parties’ arguments and
                determine the locale.


      M-4. Representation

      Any party may participate without representation (pro se), or by any representative
      of that party’s choosing, or by counsel, unless such choice is prohibited by
      applicable law. A party intending to have representation shall notify the other
      party and the AAA of the name, telephone number and address, and email
      address if available of the representative.

      M-5. Appointment of the Mediator

      Parties may search the online profiles of the AAA’s Panel of Mediators at
      www.mediation.org in an effort to agree on a mediator. If the parties have not
      agreed to the appointment of a mediator and have not provided any other
      method of appointment, the mediator shall be appointed in the following manner:

           i.    Upon receipt of a request for mediation, the AAA will send to each party a list
                 of mediators from the AAA’s Panel of Mediators. The parties are encouraged
                 to agree to a mediator from the submitted list and to advise the AAA of their
                 agreement.
           ii. If the parties are unable to agree upon a mediator, each party shall strike
               unacceptable names from the list, number the remaining names in order of
               preference, and return the list to the AAA. If a party does not return the list
               within the time specified, all mediators on the list shall be deemed acceptable
               to that party. From among the mediators who have been mutually approved
               by the parties, and in accordance with the designated order of mutual
               preference, the AAA shall invite a mediator to serve.
           iii. If the parties fail to agree on any of the mediators listed, or if acceptable
                mediators are unable to serve, or if for any other reason the appointment
                cannot be made from the submitted list, the AAA shall have the authority to
                make the appointment from among other members of the Panel of Mediators
                without the submission of additional lists.

     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 45
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 47 of 53 PageID #:
      M-6. Mediator’s Impartiality and Duty to Disclose

      AAA mediators are required to abide by the Model Standards of Conduct for
      Mediators in effect at the time a mediator is appointed to a case. Where there
      is a conflict between the Model Standards and any provision of these Mediation
      Procedures, these Mediation Procedures shall govern. The Standards require
      mediators to (i) decline a mediation if the mediator cannot conduct it in an
      impartial manner, and (ii) disclose, as soon as practicable, all actual and potential
      conflicts of interest that are reasonably known to the mediator and could
      reasonably be seen as raising a question about the mediator’s impartiality.

      Prior to accepting an appointment, AAA mediators are required to make a
      reasonable inquiry to determine whether there are any facts that a reasonable
      individual would consider likely to create a potential or actual conflict of interest
      for the mediator. AAA mediators are required to disclose any circumstance likely
      to create a presumption of bias or prevent a resolution of the parties’ dispute
      within the time-frame desired by the parties. Upon receipt of such disclosures,
      the AAA shall immediately communicate the disclosures to the parties for their
      comments.

      The parties may, upon receiving disclosure of actual or potential conflicts of
      interest of the mediator, waive such conflicts and proceed with the mediation.
      In the event that a party disagrees as to whether the mediator shall serve, or in
      the event that the mediator’s conflict of interest might reasonably be viewed as
      undermining the integrity of the mediation, the mediator shall be replaced.

      M-7. Vacancies

      If any mediator shall become unwilling or unable to serve, the AAA will appoint
      another mediator, unless the parties agree otherwise, in accordance with section
      M-5.

      M-8. Duties and Responsibilities of the Mediator

           i.   The mediator shall conduct the mediation based on the principle of party
                self-determination. Self-determination is the act of coming to a voluntary,
                uncoerced decision in which each party makes free and informed choices as
                to process and outcome.
           ii. The mediator is authorized to conduct separate or ex parte meetings and
               other communications with the parties and/or their representatives, before,
               during, and after any scheduled mediation conference. Such communications



    46   RULES AND MEDIATION PROCEDURES                                        American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 48 of 53 PageID #:
                 may be conducted via telephone, in writing, via email, online, in person or
                 otherwise.
           iii. The parties are encouraged to exchange all documents pertinent to the relief
                requested. The mediator may request the exchange of memoranda on issues,
                including the underlying interests and the history of the parties’ negotiations.
                Information that a party wishes to keep confidential may be sent to the
                mediator, as necessary, in a separate communication with the mediator.
           iv. The mediator does not have the authority to impose a settlement on the
               parties but will attempt to help them reach a satisfactory resolution of their
               dispute. Subject to the discretion of the mediator, the mediator may make
               oral or written recommendations for settlement to a party privately or, if the
               parties agree, to all parties jointly.
           v.    In the event a complete settlement of all or some issues in dispute is not
                 achieved within the scheduled mediation session(s), the mediator may
                 continue to communicate with the parties, for a period of time, in an ongoing
                 effort to facilitate a complete settlement.
           vi. The mediator is not a legal representative of any party and has no fiduciary
               duty to any party.
           vii. The mediator shall set the date, time, and place for each session of the
                mediation conference. The parties shall respond to requests for conference
                dates in a timely manner, be cooperative in scheduling the earliest
                practicable date, and adhere to the established conference schedule. The
                AAA shall provide notice of the conference to the parties in advance of the
                conference date, when timing permits.


      M-9. Responsibilities of the Parties

      The parties shall ensure that appropriate representatives of each party, having
      authority to consummate a settlement, attend the mediation conference.
      Prior to and during the scheduled mediation conference session(s) the parties
      and their representatives shall, as appropriate to each party’s circumstances,
      exercise their best efforts to prepare for and engage in a meaningful and
      productive mediation.

      M-10. Privacy

      Mediation sessions and related mediation communications are private
      proceedings. The parties and their representatives may attend mediation
      sessions. Other persons may attend only with the permission of the parties and
      with the consent of the mediator.




     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 47
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 49 of 53 PageID #:
      M-11. Confidentiality

      Subject to applicable law or the parties’ agreement, confidential information
      disclosed to a mediator by the parties or by other participants (witnesses) in the
      course of the mediation shall not be divulged by the mediator. The mediator
      shall maintain the confidentiality of all information obtained in the mediation,
      and all records, reports, or other documents received by a mediator while serving
      in that capacity shall be confidential.

      The mediator shall not be compelled to divulge such records or to testify in
      regard to the mediation in any adversary proceeding or judicial forum.

      The parties shall maintain the confidentiality of the mediation and shall not rely
      on, or introduce as evidence in any arbitral, judicial, or other proceeding the
      following, unless agreed to by the parties or required by applicable law:

           i.   Views expressed or suggestions made by a party or other participant with
                respect to a possible settlement of the dispute;
           ii. Admissions made by a party or other participant in the course of the
               mediation proceedings;
           iii. Proposals made or views expressed by the mediator; or
           iv. The fact that a party had or had not indicated willingness to accept a proposal
               for settlement made by the mediator.


      M-12. No Stenographic Record

      There shall be no stenographic record of the mediation process.

      M-13. Termination of Mediation

      The mediation shall be terminated:

           i.   By the execution of a settlement agreement by the parties; or
           ii. By a written or verbal declaration of the mediator to the effect that further
               efforts at mediation would not contribute to a resolution of the parties’
               dispute; or
           iii. By a written or verbal declaration of all parties to the effect that the mediation
                proceedings are terminated; or
           iv. When there has been no communication between the mediator and any party
               or party’s representative for 21 days following the conclusion of the mediation
               conference.

    48   RULES AND MEDIATION PROCEDURES                                            American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 50 of 53 PageID #:
      M-14. Exclusion of Liability

      Neither the AAA nor any mediator is a necessary party in judicial proceedings
      relating to the mediation. Neither the AAA nor any mediator shall be liable to any
      party for any error, act or omission in connection with any mediation conducted
      under these procedures. Parties to a mediation under these procedures may not
      call the mediator, the AAA or AAA employees as a witness in litigation or any
      other proceeding relating to the mediation. The mediator, the AAA and AAA
      employees are not competent to testify as witnesses in any such proceeding.

      M-15. Interpretation and Application of Procedures

      The mediator shall interpret and apply these procedures insofar as they relate to
      the mediator’s duties and responsibilities. All other procedures shall be
      interpreted and applied by the AAA.

      M-16. Deposits

      Unless otherwise directed by the mediator, the AAA will require the parties to
      deposit in advance of the mediation conference such sums of money as it, in
      consultation with the mediator, deems necessary to cover the costs and expenses
      of the mediation and shall render an accounting to the parties and return any
      unexpended balance at the conclusion of the mediation.

      M-17. Expenses

      All expenses of the mediation, including required traveling and other expenses
      or charges of the mediator, shall be borne equally by the parties unless they
      agree otherwise. The expenses of participants for either side shall be paid by the
      party requesting the attendance of such participants.

      M-18. Cost of the Mediation

      A $250 non-refundable deposit, which will be applied toward the cost of
      mediation, is required to initiate the AAA’s administration of the mediation and
      appointment of the mediator.

      The cost of mediation is based on the hourly or daily mediation rate published
      on the mediator’s AAA profile. In addition, the parties will be assessed an
      administrative fee for the AAA’s services of $75 for each hour charged by the
      mediator. There is a four-hour or one-half day minimum charge for a mediation


     Rules Amended and Effective November 1, 2009. Fee Schedule Amended and Effective July 1, 2016.   EMPLOYMENT RULES 49
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 51 of 53 PageID #:
      conference. Expenses referenced in Section M-17 of the Mediation Procedures
      may also apply.

      If a matter submitted for mediation is withdrawn or cancelled or results in a
      settlement after the request to initiate mediation is filed but prior to the
      mediation conference, the cost is $250 (to which the deposit will be applied),
      plus any mediator time and charges incurred. These costs shall be borne by the
      initiating party unless the parties agree otherwise.

      If you have questions about mediation costs or services visit www.adr.org or
      contact your local AAA office.




    50   RULES AND MEDIATION PROCEDURES                               American Arbitration Association
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 52 of 53 PageID #:




        © 2016 American Arbitration Association, Inc. All rights reserved. These Rules are the copyrighted property of the
        American Arbitration Association (AAA) and are intended to be used in conjunction with the AAA’s administrative services.
        Any unauthorized use or modification of these Rules may violate copyright laws and other applicable laws.
        Please contact 800.778.7879 or websitemail@adr.org for additional information.
e 1:19-mc-00258-CFC Document 1-4 Filed 10/15/19 Page 53 of 53 PageID #:
        Regional Vice Presidents and Assistant Vice Presidents

        States: Delaware, District of Columbia, Maryland,    States: Alabama, Arkansas, Florida, Georgia,
        New Jersey, Pennsylvania, West Virginia              Mississippi, North Carolina, South Carolina,
        Kenneth Egger                                        Virginia
        Vice President                                       Charles Dorsey
        Phone: 215.731.2281                                  Assistant Vice President
        Email: EggerK@adr.org                                Phone: 866.686.6024
                                                             Email: DorseyC@adr.org
        States: Alaska, Arizona, California, Colorado,
        Hawaii, Idaho, Montana, Nevada, Oregon, Utah,        States: Rhode Island
        Washington, Wyoming                                  Heather Santo
        John English                                         Assistant Vice President
        Vice President                                       Phone: 866.293.4053
        Phone: 619.239.3051                                  Email: SantoH@adr.org
        Email: EnglishJ@adr.org
                                                             States: Louisiana, New Mexico, Oklahoma, Texas
        States: Illinois, Indiana, Iowa, Kansas, Kentucky,   Patrick Tatum
        Michigan, Minnesota, Missouri, Nebraska,             Vice President
        North Dakota, Ohio, South Dakota, Tennessee,         Phone: 559.490.1905
        Wisconsin                                            Email: TatumP@adr.org
        Jan Holdinski
        Vice President
        Phone: 248.352.5509
        Email: HoldinskiJ@adr.org

        States: Connecticut, Maine, Massachusetts,
        New Hampshire, New York, Vermont
        Ann Lesser, Esq.
        Vice President
        Phone: 212.484.4084
        Email: LesserA@adr.org




        Case Management Vice President and Assistant Vice Presidents
        Charles Dorsey                                       Patrick Tatum
        Assistant Vice President                             Vice President
        Phone: 866.686.6024                                  Phone: 559.490.1905
        Email: DorseyC@adr.org                               Email: TatumP@adr.org
        Administers cases in FL, GA                          Administers cases in AK, AZ, AR, CA, CO, HI, ID,
                                                             IL, IA, KS, LA, MN, MS, MO, MT, NE, NV, NM, ND,
        Heather Santo                                        OK, OR, SD, TX, UT, WA, WI, WY
        Assistant Vice President
        Phone: 866.293.4053
        Email: SantoH@adr.org
        Administers cases in AL, CT, DE, DC, IN, KY, ME,
        MD, MA, MI, NH, NJ, NY, NC, OH, PA, RI, SC, TN,
        VT, VA, WV




                                800.778.7879 | websitemail@adr.org | adr.org
